In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 14‐2506

UNITED STATES OF AMERICA,
                                                                 Plaintiff,

                                  v.


SANFORD‐BROWN, LIMITED, et al.,
                                               Defendants‐Appellees.

APPEAL OF: BRENT M. NELSON


         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin 
            No. 12‐cv‐00775— J. P. Stadtmueller, Judge. 


      ARGUED JANUARY 8, 2015 — DECIDED JUNE 8, 2015


   Before BAUER, MANION, and ROVNER, Circuit Judges.
   MANION, Circuit Judge. Brent Nelson spent six months as
the  Director  of  Education  at  Sanford‐Brown  College,  a  for‐
profit educational institution located in Milwaukee, Wisconsin.
After he  resigned, Nelson initiated this suit  under  the  False
Claims Act. Based on its receipt of federal subsidies from the
2                                                        No. 14‐2506

U.S. Department of Education, Nelson alleges that the college’s
recruiting and retention practices resulted in the transmission
of  thousands  of  false  claims  to  the  government,  potentially
subjecting the college and its corporate parent to hundreds of
millions of dollars in liability. After the United States declined
to intervene, discovery commenced and the district court pared
down Nelson’s claims in a series of orders that concluded with
a grant of summary judgment in favor of Sanford‐Brown. 
    On  appeal,  and  with  support  from  the  United  States  as
amicus curiae, Nelson challenges the district court’s application
of  the  False  Claim  Act’s  subject  matter  jurisdictional  bar;
dismissal  of  defendant  Career  Education  Corporation  for
failure to comply with Fed. R. Civ. P. 9(b); denial of Nelson’s
motion for leave to file a second amended complaint; and grant
of  summary  judgment  in  favor  of  Sanford‐Brown  on  the
merits,  including  its  rejection  of  the  theory  of  implied  false
certification. Sanford‐Brown has also filed a motion to seal and
return  in  this  court.  We  affirm  the  judgment  of  the  district
court and grant Sanford‐Brown’s motion to seal and return.
                           I. Background
    The False Claims Act (FCA) is “the primary vehicle by the
Government for recouping losses suffered through fraud.” 31
U.S.C. § 3729 et seq. The Attorney General may bring actions
under the FCA directly in the name of the United States. 31
U.S.C.  § 3730(a).  Alternatively, a  private person known  as  a
“relator”  may  bring  a  qui  tam  action  “in  the  name  of  the
Government.”  31  U.S.C.  §  3730(b)(1).  If  the  qui  tam  action
results  in  the  recovery  of  money  for  the  government,  the
relator shares in the award. See 31 U.S.C. § 3730(d).
No. 14‐2506                                                                     3

    As  relevant  here,  the  FCA  imposes  civil  liability  on  any
person who “knowingly presents, or causes to be presented”
to the United States or its representatives “a false or fraudulent
claim  for  payment  or  approval,”  31  U.S.C.  §  3729(a)(1)
(2006–2015), or “knowingly makes, uses, or causes to be made
or  used,  a  false  record  or  statement  material  to  a  false  or
fraudulent  claim,”  31  U.S.C.  §  3729(a)(1)(B)  (2010–15).1
“Although the FCA uses the seemingly straightforward word
‘knowingly,’  the  statute’s  state  of  mind  element  is  actually
quite nuanced.” U.S. v. King‐Vassel, 728 F.3d 707, 712 (7th Cir.
2013). To establish liability under the FCA, the defendant must
have  acted  with  “actual  knowledge,”  or  with  “deliberate
ignorance” or “reckless disregard”to the  possibility that the
submitted  claim  was  false.  31  U.S.C.  §  3729(a)(1)(A),  (b).
Because any of these three states of mind will suffice, the FCA
does not require proof of specific intent to defraud. 31 U.S.C.
§  3729(a)(1)(B).  The  FCA  imposes  civil  penalties  and  treble


1
    In 2009, Congress amended and reorganized several provisions of the
False Claims Act. Pub. L. 111–21, § 4(a)(1). The allegations in this case range
from “2006–present,” so for the purpose of our jurisdictional analysis, count
I  of  Nelson’s  first  amended  complaint  is  based  upon  both  31  U.S.C.
§ 3729(a)(1) (for the time period from 2006 through May 19, 2009) and 31
U.S.C. § 3729(a)(1)(A) (for the time period from May 20, 2009 through the
present). Although the 2009 amendments only applied on a prospective
basis,  Congress  specified  that  §  3729(a)(1)(B)  applied  to  all  FCA  claims
pending on or after June 7, 2008. See United States ex rel. Yannacopoulos v.
General Dynamics, 652 F.3d 818, 822 n.2 (7th Cir. 2011). Because this action
was  filed  well  after  June  7,  2008,  count  II  of  Nelson’s  first  amended
complaint is based exclusively on 31 U.S.C. § 3729(a)(1)(B) (the successor to
§ 3729(a)(2)). Id.
4                                                    No. 14‐2506

damages  as  remedies  for  each  violation.  31  U.S.C.
§ 3729(a)(1)(G).
    A. The Higher Education Act
    In order to receive federal education subsidies under Title
IV  of  the  Higher  Education  Act  (HEA),  an  institution  must
enter into a Program Participation Agreement (PPA) with the
U.S. Secretary of Education. 20 U.S.C. § 1094(a). Federal law
provides that each PPA “shall condition the initial and continu‐
ing eligibility of an institution to participate in a program [for
Title  IV  subsidies]  upon  compliance  with  [certain]  require‐
ments.” 20 U.S.C. § 1094(a)(1)–(29). These requirements include
the obligation to abide by a panoply of statutory, regulatory,
and  contractual  requirements.  In  sum,  the  PPA  includes
certifications of existing facts and forward‐looking promises
that the institution will abide by certain statutes and regula‐
tions attendant to Title IV. We refer to these requirements as
“Title IV Restrictions.”
    B. The parties
   One  of  the  many  beneficiaries  of  the  HEA’s  subsidies,
student  loan,  and  grant  programs  was  Career  Education
Corporation  (CEC),  the  parent  company  of  a  nationwide
network  of  for‐profit  colleges  and  universities,  including
Sanford‐Brown,  Limited  (formerly  known  as  Ultrasound
Technical  Services,  Inc.)  (SBL),  which  owned  and  operated
Sanford‐Brown College in Milwaukee, Wisconsin (SBC) at all
times material to this proceeding.
   From June 2008 through January 2009, Brent Nelson was
the  Director  of  Education  at  SBC.  Nelson’s  responsibilities
No. 14‐2506                                                      5

included  maintaining  accreditation  compliance  related  to
academic  progress  and  attendance;  developing  and  imple‐
menting retention policies and practices; maintaining a student
management database and generating appropriate reports; and
completing “Green Files,” which report faculty qualifications
and graduate and placement rates to accreditors. 
    Nelson’s  tenure  at  SBC  was  brief  but—according  to
Nelson—it was not uneventful. During his period of employ‐
ment at SBC, Nelson concluded that staff, professors, adminis‐
tration,  and  ownership  had  engaged  in  many  instances  of
fraudulent  conduct  in  connection  with  the  admission  and
retention of students for the purpose of maintaining Title IV
HEA funding.
    In July 2012, Nelson filed a complaint under seal against the
defendants  specifically  alleging  that  since  2006,  the  three
defendants  (CEC,  SBL  and  SBC)  had  violated—and  were
continuing to violate—federal regulations. Specifically, Nelson
alleged that these entities violated provisions that: i) prohibited
them from paying incentive compensation to certain types of
employees involved in admissions and recruiting; ii) required
them to maintain accreditation; iii) required them to refund to
the U.S. Department of Education portions of Title IV funds for
certain students who failed to complete at least 60% of a term;
iv) prohibited them from harassing students to attend class; v)
required students who received Title IV funds to maintain a
minimum GPA or other adequate progress towards gradua‐
tion;  and  vi)  prevented  them  from  admitting  students  with
remedial  needs  into  accelerated  programs  (collectively,  the
“disputed  Title  IV  Restrictions”).  In  February  2013,  the
6                                                    No. 14‐2506

government filed its decision not to intervene and the seal was
lifted. In April 2013, Nelson filed his first amended complaint.
    C. Proceedings in the district court
     Substantial motion practice ensued. On June 11, 2013, the
defendants filed a joint motion to dismiss. On June 13, 2013, the
district court entered its scheduling order, setting the cut‐off
date for dispositive motions at January 3, 2014, and set trial for
April 14, 2014. On November 22, 2013, the district court grant‐
ed  in  part  and  denied  in  part  the  defendants’  motion  to
dismiss. U.S. v. Career Educ. Corp., 2013 WL 6162673 (E.D. Wis.,
Nov. 22, 2013). The district court granted the motion to dismiss
on  the  harassment  and  premature  admission  claims  and
dismissed co‐defendant CEC pursuant to Fed R. Civ. P. 9(b). Id.
at  *6–9.  On  November  27,  2013,  defendants  filed  a  second
motion to dismiss—this time for lack of subject matter jurisdic‐
tion.
   But before the district court had a chance to rule on defen‐
dants’ motion to dismiss for lack of subject matter jurisdiction,
Nelson  filed  a  motion  for  leave  to  file  a  second  amended
complaint to bring CEC back into the case based on “recent
discovery.” Nelson filed this motion on the court‐prescribed
deadline  for  dispositive  motions,  and  defendants  objected
based on the timing (the motion was filed forty‐two days after
the  court’s  order  dismissing  CEC)  and  on  grounds  that  it
would be unduly prejudicial to reel a defendant back in after
the parties had proceeded through the end of discovery and
the dispositive motion deadline with the understanding that
CEC was no longer  a defendant in the case. On January 17,
No. 14‐2506                                                         7

2014, the district court denied Nelson’s motion for leave to file
a second amended complaint.
    The court then turned to the motion to dismiss for lack of
subject matter jurisdiction. On March 17, 2014, the district court
entered  an  order  concluding  that  it  lacked  subject  matter
jurisdiction  over  most  of  Nelson’s  allegations  because  they
were either based upon publically disclosed allegations (and he
lacked independent knowledge of the information on which
his  allegations  were  based,  rendering  him  ineligible  for  the
“original source” exception to the prior public disclosure bar),
or were barred by the FCA’s first‐to‐file rule. U.S. v. Sanford‐
Brown, Ltd., 27 F.Supp.3d 940 (E.D. Wis. 2014). After referring
to this case as “a shadow of its former self,” the district court
held  that  its  subject  matter  jurisdiction  would  be  limited  to
Nelson’s allegations from the start of the 2008 academic school
year at SBC until the date he resigned his position in January
2009. Id. at 948. 
    On  March  27,  2014,  the  district  court  entered  an  order
reiterating that it retained jurisdiction because Nelson qualified
as an original source for some claims, and confirmed that it
would  proceed  to  rule  on  the  pending  summary  judgment
motion directed at the merits of those remaining claims. U.S.
v. Sanford‐Brown, Ltd., 2014 WL 1272098 (E.D. Wis., March 27,
2014). On June 13, 2014, the district court granted the defen‐
dants’ motion for summary judgment. U.S. v. Sanford‐Brown,
Ltd.,  30  F.Supp.3d  806  (E.D.  Wis.,  June  13,  2014).  Nelson
appeals, supported by the United States as amicus curiae. 
8                                                         No. 14‐2506

                 II. Subject matter jurisdiction
    Before  we  address  the  substance  of  Nelson’s  qui  tam
allegations,  we  must  first  address  his  contention  that  the
district court erroneously held that it lacked the subject matter
jurisdiction  over  all  claims  except  those  arising  during  the
period of his employment from 2008–09. U.S. ex rel. Absher v.
Momence Meadows Nursing Ctr., Inc., 764 F.3d 699, 706 (7th Cir.
2014) (“[The Supreme Court’s decision in] Rockwell compels us
to address whether § 3730(e)(4) bars the relators’ qui tam claims
before addressing the merits of those claims.”). In other words,
the  public  disclosure  bar  is  a  limitation  on  subject  matter
jurisdiction. Momence, 764 F.3d at 706.
    Nelson  filed  this  action  in  2012,  but  it  potentially  covers
claims  that  have  accrued  since  2006—and  two  different
versions of § 3730(e)(4) have operated as law throughout the
time  period  covered  by  Nelson’s  suit.  No  matter.  The  2010
version of § 3730(e)(4) is not retroactive and it controls here.
U.S. ex rel. Heath v. Wisconsin Bell, Inc., 760 F.3d 688, 690 n.1
(7th  Cir.  2014).  Under  the  2010  version  of  31  U.S.C.
§ 3730(e)(4)(A), a claim must be dismissed if the information
was  publically  disclosed,  unless  the  relator  is  the  original
source of the disclosure. We review de novo challenges to the
FCA’s jurisdictional bars. Leveski v. ITT Educ. Servs., Inc., 719
F.3d 818, 828 (7th Cir. 2013). We review findings of jurisdic‐
tional facts only for clear error. Momence, 764 F.3d at 707. 
    In  this  case,  the  district  court  held  that  the  allegations
underlying Nelson’s suit (other than those covering the period
of  his  employment  from  2008–09)  were  publicly  disclosed
because  of  the  “extraordinarily  consequential  concession,”
No. 14‐2506                                                           9

Sanford‐Brown,  Ltd.,  27  F.Supp.3d  at  944,  he  made  in  his
opposition  to  the  defendants’  motion  to  dismiss  for  lack  of
subject matter jurisdiction: “For purposes of this motion only,
Nelson  concedes  that  his  allegations  have  been  ‘publically
disclosed’  pursuant  to  31  U.S.C.  3730(e)(4).”  Id.  (quoting
Relator’s Memorandum of Law in Opposition to Defendants’ Motion
to Dismiss for Lack of Subject Matter Jurisdiction, Doc. 56 at 6).
   Nelson attempts to overcome this concession by claiming
that “[f]or the sake of judiciary economy, [he] acknowledged
that some of the information in his complaint was publically
disclosed.” Appellant Br. 41. But the text of Nelson’s statement
does not say that some of his allegations have been “publically
disclosed.” He said “his allegations”—and a party is bound by
what  it  states  in  its  pleadings.  Help  At  Home  Inc.  v.  Medical
Capital, L.L.C., 260 F.3d 748, 753 (7th Cir. 2001). 
    Alternatively, Nelson  argues that  even if  he  did concede
that  his  allegations  were  publically  disclosed,  he  did  not
concede that he based his suit upon knowledge of the prior
public disclosure. However, in the wake of Nelson’s unquali‐
fied concession that his allegations were publically disclosed
(step  one),  we  need  not  conduct  a  step  two  “based  upon”
analysis because once information becomes public, only the
Attorney General or a relator who is an original source of the
information may represent the United States. Glaser v. Wound
Care Consultants, Inc., 570 F.3d 907, 913 (7th Cir. 2009) (quota‐
tions and citations omitted). Accordingly, the district court’s
conclusion rests on solid footing, and these claims survive only
if Nelson is the original source.
10                                                  No. 14‐2506

    The  question  then  is  whether  Nelson  was  the  “original
source” of publically disclosed information. An original source
is someone who: (1) prior to public disclosure has voluntarily
disclosed to the government the information on which a claim
is  based;  or  who  (2)  has  independent  knowledge  of  the
information  on  which  his  allegations  are  based—and  that
knowledge is material. 31 U.S.C. § 3730(e)(4)(B) (2010–2015).
The district court concluded that Nelson was not an original
source of false claims allegations about alleged misconduct that
occurred before (pre‐June 2008) and after (post‐January 2009)
his employment at SBC.
    Nelson argues that the district court prematurely dismissed
these claims because allegations filed upon information and
belief may ultimately satisfy the original source requirement if
he had independent knowledge of fraudulent conduct before
the allegations of fraud were publicly disclosed. Appellant Br.
56. Yet we need not decide whether Nelson failed to qualify as
an  original  source  of  claims  from  2006–present  (excluding
2008–2009)  because  he  pleaded  those  allegations  “upon
information and belief.” Rather, Nelson failed to qualify as an
original source of those claims because he conceded that he
lacked  the  “independent  knowledge”of  fraudulent  conduct
alleged to have occurred throughout that period. Here, Nel‐
son’s response to the defendants’ motion to dismiss for lack of
subject matter jurisdiction again proves fatal. It stated:
     Defendants also argue that relator is not an original
     source  to  the  allegations  pled  upon  “information
     and belief.” Relator concedes that he does not have
     direct and independent knowledge of the allegations
     plead [sic] upon information and belief. 
No. 14‐2506                                                                  11

Relator’s Memorandum of Law in Opposition to Defendants’ Motion
to Dismiss for Lack of Subject Matter Jurisdiction, Doc. 56 at 25
n.33).  For  the  second  time,  Nelson  “has  fallen  victim  to  the
well‐settled rule that a party is bound by what it states in its
pleadings.” Soo Line R. Co. v. St. Louis Southwestern Ry. Co., 125
F.3d 481, 483 (7th Cir. 1997). Because a litigant is the master of
its pleadings, we will not rewrite them “to controvert what it
has already unequivocally told a court by the most formal and
considered  means  possible.”  Id.  We  thus  affirm  the  district
court’s jurisdictional ruling that Nelson qualifies as an original
source only for claims from the period of his employment at
SBC (June 2008–January 2009).2
             III. Nelson’s First Amended Complaint
    A. The district court’s dismissal of CEC
    The district court concluded that the allegations in Nelson’s
first  amended  complaint  failed  to  plead  sufficient  factual
details  to  implicate  CEC  as  a  signatory  to  the  PPAs,  so  the
court dismissed it pursuant to Fed. R. Civ. P. 9(b). Career Educ.
Corp.,  2013  WL  6162673  at  *8.  Nelson  contends  that  CEC’s
dismissal was error. 
   We review de novo a district court’s decision to dismiss a
complaint  or  amended  complaint  for  failing  to  satisfy  the
particularity requirement of Rule 9(b); we take the plaintiff’s


2
   For the sake of completeness, we note that even the cases Nelson cites in
support of his argument require him to possess independent knowledge in
order to qualify as an original source. U.S. ex rel. Smith v. Yale Univ., 415 F.
Supp.2d 58, 79 (D. Conn. 2006); United States ex rel. DeCarlo v. Kiewit/AFC
Enters., 937 F.Supp. 1039, 1049 (S.D.N.Y. 1996).
12                                                        No. 14‐2506

allegations  as  true  and  draw  all  reasonable  inference  in  the
plaintiff’s  favor.  Tricontinental  Indus.,  Ltd.  v.  Pricewaterhouse‐
Coopers, LLP, 475 F.3d 824, 833 (7th Cir. 2007). When “alleging
fraud  or  mistake,  a  party  must  state  with  particularity  the
circumstances  constituting  fraud  or  mistake.  Malice,  intent,
knowledge, and other conditions of a person’s mind may be
alleged  generally.”  Fed.  R.  Civ.  P.  9(b).  “The  reference  to
‘circumstances’  in  the  rule  requires  the  plaintiff  to  state  the
identity of  the  person who made  the misrepresentation, the
time,  place  and  content  of  the  misrepresentation,  and  the
method by which the misrepresentation was communicated to
the plaintiff” in order to satisfy Rule 9(b)’s heightened pleading
standard. Vicom, Inc. v. Harbridge Merchant Services, Inc., 20 F.3d
771,  777  (7th  Cir.  1994)  (internal  quotations  omitted).  “The
purpose [] of the heightened pleading requirement in fraud
cases is to force the plaintiff to do more than the usual investi‐
gation before filing his compliant.” Ackersman v. Northwestern
Mut. Life Ins. Co., 172 F.3d 467, 469 (7th Cir. 1999). To comply
with Rule 9(b) in a multiple‐defendant case like this one, the
plaintiff must “plead sufficient facts to notify each defendant
of his alleged participation in the scheme.” Goren v. New Vision
Int’l., Inc.,156 F.3d 721, 726 (7th Cir. 1998).
    We  turn  to  Nelson’s  first  amended  complaint.  Nelson
identified three defendants in the caption of his first amended
complaint:  CEC,  Sanford‐Brown,  Limited,  and  Ultrasound
Technical Services, Inc. Nelson refers to CEC, Sanford‐Brown,
Limited, and Ultrasound Technical Services, Inc., collectively,
as “Defendants.” 1st Am. Compl. ¶ 1. Nelson alleges that “CEC
operates a chain of for‐profit colleges, schools and universities
nationwide” including “roughly 40 Sanford‐Brown schools.”
No. 14‐2506                                                     13

1st Am. Compl. ¶ 18. Further, he alleges that “Sanford‐Brown,
Limited is a subsidiary of CEC” and that “[o]n information and
belief,  Sanford‐Brown,  Limited  co‐operates  Sanford‐Brown
College, Milwaukee.”1st Am. Compl. ¶ 19.
   With this outline of the defendants’ corporate hierarchy in
mind, we return to the central allegation of the first amended
complaint, which reads as follows:
       As  a  condition  to  allowing  their  students  to
       receive  federal  funding  under  Title  IV/HEA,
       Defendants  were  required  to  sign  a  Program
       Participation Agreement (“PPA”), whereby they
       agreed to comply with certain statutory, regula‐
       tory and contractual requirements detailed in 20
       U.S.C.  §  1094  and  supporting  regulations,  in‐
       cluding 34 C.F.R. § 668.14.
1st Am. Compl. ¶ 24. We must decide whether the amended
complaint’s  collective  reference  to  “Defendants”  and  its
contention  that  they  were  required  to  sign  a  PPA  pleads
sufficient facts to notify CEC of its alleged participation in the
scheme. Goren, 156 F.3d at 726; Vicom, 20 F.3d at 777.
    Each party argues that Jepson, Inc. v. Makita Corp., 34 F.3d
1321  (7th  Cir.  1994),  supports  its  position.  In  Jepson,  we
affirmed the dismissal of an amended complaint alleging civil
RICO violations against three corporations (two of which were
subsidiaries of the third corporation) where the allegations did
not adequately detail the predicate acts of mail and wire fraud
to survive under Rule 9(b). Id. at 1331. The defendants argue
that  Jepson  requires  Nelson’s  allegations  to  be  dismissed
because they are lodged against “Defendants” generally and
14                                                                No. 14‐2506

do not specify which conduct was undertaken by each particu‐
lar corporate defendant. Nelson counters that allegations need
not be so specific when the corporate defendants “are related
corporations that can most likely sort out their involvement
without significant difficulty.” Id. at 1329. 
    Nelson  reads  the  phrase  in  question  completely  out  of
context.  Jepson  held  the  plaintiffs’  mail  and  wire  fraud
allegations were insufficiently pleaded, so it was unnecessary
for us to provide any further extraneous detail in the opinion
about which corporate defendant was targeted by the insuffi‐
cient allegations. Id. at 1331. We said on three separate occa‐
sions  within  Jepson  that  we  were  referring  to  the  multiple
corporate defendants collectively throughout the opinion for
the sake of readability.3 The phrase Nelson quotes has nothing
whatsoever to do with pleading requirements.
    Jepson  stressed  that  under  Rule  9(b),  defendants  “are
entitled  to  be  apprised  of  the  roles  they  each  played  in  the
alleged  scheme,  and  that  absent  a  compelling  reason,  the
plaintiff  is  normally  not  entitled  to  treat  multiple  corporate
defendants as one entity.” Id. at 1329 (citing cases). Here, the
problem with Nelson’s first amended complaint is this: Nelson
references  “Defendants”  dozens  of  times  in  his  amended


3
   Jepson, 34 F.3d at 1324 (“We shall refer to the Makita defendants collec‐
tively  as  ‘Makita.’”);  id.  at  1328  (“For  the  sake  of  convenience  in  our
discussion, we have lumped all three defendants under the single name
‘Makita.’”); id. at 1329 (“We will assume for the purposes of our discussion
that ... given that the three corporate defendants in this case are related
corporations  that  can  most  likely  sort  out  their  involvement  without
significant difficulty.”). 
No. 14‐2506                                                            15

complaint,  yet  not  once  does  he  distinguish  CEC’s  conduct
from the conduct of either of the other two co‐defendants. By
failing to allege specific facts beyond the single allegation that
CEC entered into a PPA, the first amended complaint fails to
plead sufficient facts to notify CEC of the circumstances of its
alleged  participation  in  the  scheme.  Goren,  156  F.3d  at  726;
Vicom, 20 F.3d at 777. Accordingly, we reject Nelson’s sweep‐
ing  contention  that  his  allegations  against  all  “Defendants”
should be treated as specific allegations against one defendant,
CEC.
    B. The  district  court’s  denial  of  Nelson’s  motion  for
       leave to file a second amended complaint
    After  the  district  court  dismissed  CEC  and  following
additional discovery directed at the issue of CEC’s connection
to the PPAs, Nelson moved for leave to file a second amended
complaint  to  cure  the  Rule  9(b)  defects  based  on  “recent
discovery.” Defendants objected, and the district court denied
Nelson’s motion. On appeal, Nelson raises two related chal‐
lenges  to  the  district  court’s  denial  of  leave  to  file  a  second
amended  complaint.  First,  he  argues  that  the  district  court
should  have  granted  him  leave  to  file  a  second  amended
complaint  because  he  filed  his  motion  on  the  last  day  the
parties agreed upon for any amendments. Second, he argues
that justice requires that he be afforded at least one opportu‐
nity to cure the Rule 9(b) defects. We review the district court’s
decision  under  the  highly  deferential  abuse  of  discretion
standard. Soltys v. Costello, 520 F.3d 737, 743 (7th Cir. 2005).
  While the parties’ stipulated scheduling order agreed that
amendments  must  be  made  by  January  3,  2014,  such  an
16                                                         No. 14‐2506

agreement  does  not  impact  the  district  court’s  discretion  to
grant or deny the motion. The well‐settled rule is that a party
may amend its complaint once as a matter of right, twice or
more only at the district court’s discretion. See Hukic v. Aurora
Loan Services, 588 F.3d 420, 432 (7th Cir. 2009) (denying leave to
file  a  second  amended  complaint);  Fed.  R.  Civ.  P.  15(a).
Further, while leave to amend should be freely given “when
justice so requires,”Alioto v. Town of Lisbon, 651 F.3d 715, 719
(7th  Cir.  2011);  Fed.  R.  Civ.  P.  15(a)(2),  a  district  court  has
“broad discretion to deny leave to amend where there is undue
delay,  bad  faith,  dilatory  motive,  repeated  failure  to  cure
deficiencies, undue prejudice to the defendants, or where the
amendment would be futile.” Arreola v. Godinez, 546 F.3d 788,
796 (7th Cir. 2008).
    Here, the district court’s order dismissing CEC was entered
on November 22, 2013. Instead of moving for reconsideration,
Nelson waited forty‐two days before moving for leave to bring
CEC back into the case. Like the district court, we find no good
reason  for  this  delay  in  the  record.  Had  the  district  court
granted a second motion for leave to amend, it would have
returned  a  dismissed  party,  CEC,  back  into  litigation  when
discovery had proceeded for weeks and SBC had proceeded
under the assumption that CEC was no longer involved. CEC’s
return to the litigation was obviously substantially prejudicial
to CEC, and was also prejudicial to SBC because it had pro‐
ceeded through discovery under the reasonable assumption
that  CEC  would  remain  dismissed.  In  these  respects,  this
situation is strikingly similar to Hukic, where we affirmed the
denial  of  a  motion  for  leave  to  file  a  second  amended  com‐
plaint when it was filed near the close of discovery because
No. 14‐2506                                                                      17

discovery had already taken place with the initial claims and
defendants in mind. 588 F.3d at 432. As in Hukic, the district
court did not abuse its discretion by failing to grant Nelson
leave to file a second amended complaint. 
                                 IV. Analysis 
    A. SBC’s Program Participation Agreements 
   We  now  turn  to  the  merits.  In  September  2005,  SBL’s
campus in Fenton, Missouri, entered into a PPA with the U.S.
Secretary of Education (2005 PPA). In bold lettering on the first
page of the fifteen‐page agreement reads the following:
         The execution of this Agreement by the Institu‐
         tion  and  the  Secretary  is  a  prerequisite  to  the
         Institution’s initial or continued participation in
         any Title IV, HEA Program.
Appellees’  App.  92  at  ¶  1.  The  2005  PPA  also  provides,  in
relevant part, that “[t]he Institution understands and agrees
that it is subject to and will comply with the program statutes
and implementing regulations for institutional eligibility ... .”4


4
    The 2005 PPA asserts that upon entry, the signatory certifies compliance
with—to  name  just  a  few—Title  VI  of  the  Civil  Rights  Act  of  1964,  as
amended, and the implementing regulations, 34 C.F.R. Parts 100 and 101
(barring discrimination on the basis of race, color or national origin); Title
IX of the Education Amendments of 1972 and the implementing regula‐
tions, 34 C.F.R. Part 106 (barring discrimination on the basis of sex); The
Family Rights and Privacy Act of 1974 and the implementing regulations,
34  C.F.R.  Part  99;  Section  504  of  the  Rehabilitation  Act  of  1973  and  the
implementing regulations, 34 C.F.R. Part 104 (barring discrimination on the
basis of physical handicap); and the Age Discrimination Act of 1975 and the
                                                                       (continued...)
18                                                    No. 14‐2506

By  our  estimation,  the  executed  2005  PPA  incorporates  by
reference  thousands  of  pages  of  other  federal  laws  and
regulations.
    When  the  2005  PPA  was  executed  by  John  M.  Larson,
President  and  Chief  Executive  Officer  of  Sanford‐Brown
College, and the U.S. Department of Education’s designated
representative, the signatories: (i) intended that the campuses
covered by the 2005 PPA would operate in compliance with
the  conditions  specified  in  the  2005  PPA,  including  institu‐
tional  eligibility  requirements;  and  (ii)  believed  that  all
certifications and statements of fact contained in the 2005 PPA
were true and accurate. See Larson Decl. at ¶¶ 5, 6. In 2006,
SBC was added to the 2005 PPA.
    In December 2007, Sanford‐Brown’s campus in Jacksonville,
Florida,  entered  into  a  PPA  with  the  U.S.  Department  of
Education (2007 PPA). The identical, bolded requirement that
the Agreement be executed for initial or continued participa‐
tion in any Title IV, HEA Program appears on the first page of
the 2007 PPA, as does the same statement about compliance for
the purpose of institutional eligibility. The panoply of federal
statutes and regulations that appeared in the 2005 PPA also
remained—in fact, more were added—and the same represen‐
tations about the truthfulness and accuracy of the statements
of fact contained in the 2005 PPA were made with respect to
the 2007 PPA. See McCullough Decl. at ¶¶ 7, 8. In May 2008,
with the Education Department’s approval, SBC was removed


4
   (...continued)
implementing regulations, 34 C.F.R. Part 110. 
No. 14‐2506                                                         19

from  the  2005  PPA  and  added  as  an  additional  campus
covered under the 2007 PPA. 
   B. Theories of Qui Tam liability 
     Regarding Nelson’s claims from the period of his employ‐
ment  at  SBC  (June  2008–January  2009),  the  district  court
granted  summary  judgment  in  favor  of  the  defendants
principally because it found “no clear manifestation of congres‐
sional  or  regulatory  intent  to  condition  payment  of  Title  IV
federal  subsidies  on  compliance  with  the  disputed  Title  IV
Restrictions.” Sanford‐Brown, Ltd., 30 F.Supp.3d at 814. In FCA
cases, we review a district court’s grant of summary judgment
in favor of the defendant de novo, construing all facts in favor
of  the  nonmoving  party.  U.S.  ex  rel.  Feingold  v.  AdminaStar
Federal, Inc., 324 F.3d 492, 494 (7th Cir. 2003).
   1. Nelson’s § 3729(a)(1)(B) False Record Theory
    The  FCA  imposes  liability  where  any  party  “knowingly
makes, uses, or causes to be made or used, a false record or
statement material to a false or fraudulent claim.” 31 U.S.C.
§  3729(a)(1)(B).  To  establish  liability  under  this  provision,  a
relator must prove that: (1) the defendant made a statement or
record in order to receive money from the government; (2) the
statement or record was false; and (3) the defendant knew it
was false. U.S. ex rel.  Yannacopoulos v. General Dynamics,  652
F.3d 818, 822 (7th Cir. 2011). 
    Nelson  and  the  government,  as  amicus  curiae,  argue  that
because  the  defendants  agreed  to  comply  with  all  Title  IV
regulations by entering into the PPA, they fraudulently used
it  when  they  made—or  caused  students  to  make  or
20                                                        No. 14‐2506

use—applications for federal subsidies with knowledge that
they were not in compliance with the Title IV Restrictions. See
Appellant  Br.  18  (“By  and  through  the  PPAs  and  Title  IV
Services  Agreement,  CEC  and  Sanford  Brown  agreed  and
promised  to  comply  with  all  Title  IV  regulations.”).  SBC
counters  that  to  satisfy  the  “knowingly”  component  of  the
statute,  Nelson  must  offer proof that the institution entered
into the PPA with the intent to defraud the government out of
subsidies. 
    These  dueling  views  stem  from  the  parties’  differing
interpretations of our decision in United States ex rel. Main v.
Oakland City Univ., 426 F.3d 914 (7th Cir. 2005). In Main, we
considered  whether  a  PPA  entered  into  by  an  institution
qualified as a false record under the FCA where the promises
of future compliance it contained were false when the parties
entered into the agreement. 426 F.3d at 916. We concluded that
it was and reversed the district court’s order dismissing the
case,  concluding  that  “[i]f  a  false  statement  is  integral  to  a
causal  chain  leading  to  payment,  it  is  irrelevant  how  the
federal bureaucracy has apportioned the paperwork.” Id. 
    The outcome in Main was dependent on the defendants’
mindset when it entered into the PPA. The relator’s complaint
alleged  that  university  ownership  intended  to  defraud  the
government out of subsidies from the outset; consequently, we
held  that  the  institution’s  PPA  with  the  Secretary  and  all
subsequent claims for payment submitted incident to it were
poisoned by the institution’s underlying bad faith. 426 F.3d at
917  (“To  prevail  in  this  suit  Main  must  establish  that  the
University  not  only  knew,  when  it  signed  the  [PPA],  that
contingent fees to recruiters are forbidden, but also planned to
No. 14‐2506                                                           21

continue paying those fees while keeping the Department of
Education  in  the  dark.”);  accord,  U.S.  ex  rel.  Miller  v.  Weston
Educ., Inc., 784 F.3d 1198, 1204 (8th Cir. 2015) (“To demonstrate
this  promise  was  false,  it  is  not  enough  to  show  that  [the
institution] did not comply with the PPA; relators must show
that  [the  institution],  when  signing  the  PPA,  knew  accurate
grade  and  attendance  records  were  required,  and  that  [the
institution] intended not to maintain those records.”).
    To  establish  that  the  defendants  knowingly  used  a  false
record under Main, the relator must establish the defendants’
mindset at the time of entry into the PPA. The third prong of
Yannacopoulos  reaffirms  this  mens  rea  requirement.  In  other
words,  Nelson  needed  to  prove  that  SBC  knowingly  entered
into the PPA to defraud the government (thereby creating a “false
record”)  and  then  planned  to  “use”  the  PPA  thereafter  to
submit  poisoned  (and  therefore,  false)  claims  for  payment.
U.S.C § 3729(a)(1)(B) (“knowingly ... uses”). Main underscores
this  conclusion  through  its  elaboration  on  the  definition  of
fraud that promises of future performance do not become false
due to subsequent non‐compliance. 426 F.3d at 916. Proof of
“fraud  requires  more  than  breach  of  promise:  fraud  entails
making  a  false  representation,  such  as  a  statement  that  the
speaker will do something it plans not to do.” Id. at 917 (empha‐
sis added).
    In this case, Nelson did not prove that SBC entered the PPA
in bad faith. He did not depose the individuals who signed the
PPAs, nor did he present any documentary evidence concern‐
ing SBC’s execution of the PPAs. He elicited no evidence in
discovery of defendants’ fraudulent mindset when SBC was
added as an additional campus covered under the PPA, or at
22                                                      No. 14‐2506

any  other  time  throughout  its  operation.  The  only  record
evidence of the defendants’ mindsets are the declarations filed
by Larson and McCullough. Not only do these declarations fail
to support Nelson’s contention that these individuals intended
to defraud the Education Department out of subsidies—they
explicitly  assert  the  opposite.  See  Larson  Decl.  at  ¶¶  5,  6;
McCullough  Decl.  at  ¶¶  7,  8.  Under  these  facts,  SBC  is  not
liable under Nelson’s False Record theory. 
     2. Nelson’s  31  U.S.C  §  3729(a)(1)(A)  False  Presentment 
        Theory
    The  FCA  also  imposes  liability  where  any  party  “know‐
ingly presents, or causes to be presented, a false or fraudulent
claim for payment or approval.” 31 U.S.C § 3729(a)(1)(A). To
establish liability under this theory, a relator must prove the
existence  of:  (1)  a  false  or  fraudulent  claim;  (2)  which  was
presented for payment, or caused to be presented for payment,
by the defendant; (3) with knowledge the claim was false. U.S.
ex rel. Fowler v. Caremark RX, L.L.C., 496 F.3d 730, 741 (7th Cir.
2007), overruled in part on other grounds by Glaser, 570 F.3d at
920. 
    Nelson and the government argue that SBC’s certification
upon entry into the PPA that it would abide by the Title IV
Restrictions causes SBC to present false or fraudulent claims
for payment or approval to the government if it violates any of
the PPA’s conditions because adherence to those IV Restric‐
tions  are  “conditions  of  payment.”  Based  on  this  theory,  an
institution must remain in compliance with all of the PPA’s
conditions  in  order  to  remain  lawfully  eligible  to  continue
receiving federal subsidies. Thus, Nelson and the government
No. 14‐2506                                                             23

argue that compliance with the PPA is not merely a condition
of participation, but a condition of payment. See Appellant Br.
29 (“[U]nder the FCA, payment and participation are one and
the  same,  as  a  claimant  is  not  entitled  to  payment  unless
eligible  to  participate.”).  According  to  this  theory,  the  PPA
serves  as  a  trigger  poised  to  impose  FCA  liability  at  some
indefinite point in the future, because continued lawful receipt
of the federal subsidies depends on continued compliance with
the PPA. In support of their argument that continuing ongoing
eligibility is a statutory requirement of participation in receipt
of Title IV funding, Nelson and the government rely on United
States  ex  rel.  Hendow  v.  Univ.  of  Phx.,  461  F.3d  1166  (9th  Cir.
2006),  Main,  and the  PPA’s implementing regulation, which
states  that  “[a]  participation  agreement  conditions  the  initial
and continued  participation of an eligible institution  ... upon
compliance  with  ...  [the  Title  IV  Restrictions.]”  34  C.F.R.
§ 668.14(a)(1) (emphasis added). See Appellant Br. 27.
    Under the logic of Main, 426 F.3d at 917, and Yannacopoulos,
652 F.3d at 824, SBC argues that so long as the institution enters
into the PPA in good faith, the Title IV Restrictions it promises
to adhere to are not a trigger set to impose liability if violated
in the future, because those restrictions are merely conditions
of initial participation that must be true at the time the PPA
was  entered  into,  not  conditions  that  are  prerequisites  to
payment  for  the  purpose  of  liability  under  the  FCA.  Main
recognizes that promises of future performance do not become
“false”  due  to  subsequent  non‐compliance.  426  F.3d  at  917.
And  Main  goes  on  to  suggest  that  a  violation  of  Title  IV
Restrictions after signing a PPA in good faith is not an action‐
able false claim: “[a] university that accepts federal funds that
24                                                         No. 14‐2506

are contingent on following a regulation, which it then violates,
has broken a contract.” Id. This distinction between fraud at the
outset and breach of contract after entry into a PPA is signifi‐
cant “because a mere breach of contract does not give rise to
liability under the False Claims Act.” Yannacopoulos, 652 F.3d
at 824.
    Despite  Main’s  signals,  only  one  circuit  decision  has
squarely addressed whether violations of Title IV Restrictions
after  good‐faith  entry  into  Title  IV  trigger  FCA  liability.  See
U.S. ex rel. Vigil v. Nelnet, Inc., 639 F.3d 791, 797 (8th Cir. 2011).
In concluding that they do not, Vigil drew its reasoning from
Main  and  Hendow,  where  the  complaints  that  had  been  dis‐
missed were reinstated because the relator alleged that each
institution submitted fraudulent applications to establish their
initial Title IV eligibility. See Main, 426 F.3d at 916 (assuming
that  the  institution  “lied  to  the  Department  of  Education  in
order  to  obtain  a  certification  of  eligibility  that  it  could  not
have obtained had it revealed the truth”); Hendow, 461 F.3d at
1169  (relator  alleges  fraud  occurred  “in  order  to  become
eligible to receive Title IV funds”). 
    We agree with Vigil’s conclusion because it is the logical
extension of Main and our other FCA authorities. Good‐faith
entry into the PPA is the condition of payment necessary to be
eligible for subsidies under the U.S. Department of Education’s
subsidies program. Absent evidence of fraud before entry, non‐
performance  after  entry  into  an  agreement  for  government
subsidies does not impose liability under the FCA. Our earlier
decisions in Yannacopoulos, Main, and U.S. ex rel. Gross v. AIDS
Research  Alliance‐Chi.,  415  F.3d  601,  604  (7th  Cir.  2005)  (pre‐
dating Main and holding that FCA liability requires an initial
No. 14‐2506                                                              25

fraudulent certification of compliance with applicable authori‐
ties to be a condition of or prerequisite to government pay‐
ment), compel this result because here, as in Vigil, the relator
has not  alleged—nor has he proven—that SBC  fraudulently
secured its initial Title IV eligibility, so no false certification of
compliance  is  attributable  to  SBC.  Accordingly,  we  join  the
Eighth Circuit and hold that FCA liability is not triggered by
an  institution’s  failure  to  comply  with  Title  IV  Restrictions
subsequent to its entry into a PPA, unless the relator proves
that  the  institution’s  application  to  establish  initial  Title  IV
eligibility was fraudulent.5 
    Distilled to its core, Nelson and the government’s theory of
liability lacks a discerning limiting principle. They argue that
compliance with all the contents of the PPA are conditions of
payment, while candidly acknowledging that certain violations
of the PPA do not impose FCA liability. These positions are at
odds  with  each  other.  If  we  adopt  Nelson  and  the  govern‐
ment’s argument and ignore the significant differences in effect
that  good‐faith  entrance  and  fraudulent  inducement  into  a
PPA have on subsequent violations, then any of the conditions
in the PPA that are not met by the institution would have the
potential to impose strict liability on it under the FCA. That
proposition is untenable. See Momence, 764 F.3d at 712.




5
    Our decisions in Yannacopoulos, Main, and Gross, as well as the Eighth
Circuit’s decision in Vigil, part ways with the Ninth Circuit’s decision in
Hendow on the FCA consequences of a violation of Title IV Restrictions that
occurs after good‐faith entry into a PPA. To the extent that is the case, we
respectfully disagree with the Ninth Circuit. 
26                                                                  No. 14‐2506

   Just  last  term,  in  Momence,  we  cautioned  against  the
adoption of a similarly groundbreaking and blanket theory of
FCA liability when we acknowledged that
       under the relators’ theory, even a single regulatory
       violation would be a condition of any and all pay‐
       ments  subsequently  received  by  the  facility  inas‐
       much as the regulators could terminate the facility
       for practically any deficiency.
Id. (emphasis in original). There we rejected as “absurd” the
relators’  argument  that  compliance  with  regulations  were
conditions of payment in the Medicare and Medicaid context.
Id. 
    Consistent  with  Momence’s  foreshadowing,  we  conclude
that it would be equally unreasonable for us to hold that an
institution’s continued compliance with the thousands of pages
of federal statutes and regulations incorporated by reference
into the PPA are conditions of payment for purposes of liability
under  the  FCA.6  Although  a  number  of  other  circuits  have


6
       Although  Nelson  asserts  that  these  concerns  are  hyberbole  because
“minor technical violations ... do not give rise to an FCA claim,” see U.S. ex
rel.  Lamers  v.  City  of  Green  Bay,  168  F.3d  1013,  1019  (7th  Cir.  1999),
“material[ity]”  speaks  only  to  the  nature  of  the  violation.  §  3729(a)(1)(B)
(“material to a false or fraudulent claim”). Whether a violation is material or
not has no impact on whether we characterize compliance or noncompli‐
ance with the Title IV Restrictions incident to the PPA as a condition of
participation or as a condition of payment. If compliance with the PPA is a
condition  of  payment,  the  consequence  of  that  determination  would  (in
addition  to  importing  boundless  FCA  jurisdiction  on  any  recipient  of
government subsidies) simultaneously undermine its existing administra‐
                                                                      (continued...)
No. 14‐2506                                                                       27

adopted this so‐called doctrine of implied false certification, id.
at 711 n.13 (citing cases),7 we decline to join them and instead
join the Fifth Circuit. See U.S. ex rel. Steury v. Cardinal Health,
Inc., 625 F.3d 262, 270 (5th Cir. 2010).
    The FCA is simply not the proper mechanism for govern‐
ment  to  enforce  violations  of  conditions  of  participation
contained in—or incorporated by reference into—a PPA. Mikes
v. Straus, 274 F.3d 687, 699 (2d Cir. 2001) (“The False Claims
Act was not designed for use as a blunt instrument to enforce
compliance with all [] regulations.”). Rather, under the FCA,
evidence that an entity has violated conditions of participation
after good‐faith entry into its agreement with the agency is for
the agency—not a court—to evaluate and adjudicate. See, e.g.,
id. at 700, 702; U.S. ex rel. Conner v. Salina Reg’l Health Ctr., Inc.,
543 F.3d 1211, 1220 (10th Cir. 2008) (conditions of participation
“are enforced through administrative mechanisms”). 



6
   (...continued)
tive enforcement powers in exchange for this newfound and robust theory
of  FCA  liability.  The  Eighth  Circuit  has  observed  that,  under  these
circumstances, “[i]t would be curious to read the FCA, a statute intended to
protect the government’s fiscal interests, to undermine the government’s
own regulatory procedures.” Vigil, 639 F.3d at 799. We agree. 

7
    The FCA doctrine of implied false certification “treats a bill submitted to
the government as an implicit assurance that the bill is a lawful claim for
payment, an assurance that’s false if the firm submitting the bill knows that
it’s  not  entitled  to  payment.”  U.S.  ex.  rel.  Grenadyor  v.  Ukrainian  Village
Pharmacy, Inc., 772 F.3d 1102, 1106 (7th Cir. 2014). As Grenadyor notes, before
today this doctrine was “unsettled” in this circuit. Id. (citing Momence, 764
F.3d at 711 and n.13). 
28                                                     No. 14‐2506

    Lest  there  be  any  doubt  about  the  U.S.  Department  of
Education’s ability to enforce the PPA through administrative
mechanisms here, its regulations are clear that at all times it
possessed  the  authority  up  to  and  including  the  power  to
terminate  SBC  from  its  subsidy  program.  See  34  C.F.R.
§§ 600.41(a)(1); 668.86; Conner, 543 F.3d at 1220 (observing that
“the  ultimate  sanction  for  violation  of  such  conditions  is
removal  from  the  government  program”).  However,  in  this
case,  the  subsidizing  agency—as  well  as  other  federal
agencies—have already examined SBC multiple times over and
concluded that neither administrative penalties nor termina‐
tion was warranted. See Appellees’ Br. 9.
    In sum, “PPA” is an abbreviation for Program Participation
Agreement—not Program Payment Agreement. When entered
in good faith, a PPA memorializes conditions of participation
(not  conditions  of  payment)  in  connection  with  the  U.S.
Department of Education’s subsidies program. In this case, the
agency’s regulations have at all times provided—and continue
to  provide—a governmental enforcement mechanism in the
form of an administrative proceeding before the subsidizing
agency, whereby any evidence of violations of conditions of
participation may be considered and adjudicated. Accordingly,
we reject Nelson’s False Presentment theory. 
             V. SBC’s Motion to Seal and Return
    Finally, we must address SBC’s outstanding motion before
this  court  to  seal  and  return  to  the  district  court  several
documents in the appellate record. Material in the appellate
record is presumptively public. See Baxter Int’l, Inc. v. Abbott
Labs., 297 F.3d 544, 545–46 (7th Cir. 2002). We recognize only
No. 14‐2506                                                        29

three classes of material subject to seal: trade secrets, informa‐
tion  covered  by  a  recognized  privilege,  and  information
required by statute to be maintained in confidence. Id. at 546.
If the material in question falls into one of these three catego‐
ries, then the two competing interests to be weighed by the
court  are  the  moving  party’s  interest  in  privacy  and  the
public’s interest in transparency. Goesel v. Boley Intern. (H.K.)
Ltd., 738 F.3d 831, 833 (7th Cir. 2013). Our reasoning in Baxter
and  Goesel  (and  the  general  principles  underlying  qui  tam
policy) inform the conclusion that the public’s interest in the
judicial record is especially acute where—as here—the govern‐
ment  has  subsidized  the  good  or  service  underlying  the
litigation from the public fisc. Notwithstanding other applica‐
ble laws, a party that is subsidized by the public fisc and that
seeks  to  seal  portions  of  the  record  must  satisfy  a  higher
burden than a party that receives no government subsidy must
satisfy  in  order  to  achieve  the  same  result.  Either  way,  the
presumption in favor of disclosure can be rebutted. Goesel, 738
F.3d at 833.
    The parties agree that SBC’s motion is based on a claim of
trade secrets—they disagree over whether SBC has provided
sufficient detail about its claims to warrant continued relief.
SBC asserts that Doc. 66 contains one exhibit, consisting of an
internal memorandum setting forth and explaining changes to
SBC’s  internal  grading  policy;  that  Doc.  67  contains  four
exhibits,  including  copies  of  SBC’s  annual  bonus  plans  and
other  bonus‐related  documents;  and  that  Doc.  82  contains
twenty‐five exhibits related to the internal operations of SBC.
In short, SBC argues that because these documents discuss the
reasons and strategies behind its decision to alter the grading
30                                                    No. 14‐2506

scale, its decision‐making process relating to how it compen‐
sates  its  employees,  and  addresses  other  aspects  of  internal
operations, then this information constitutes trade secrets in
the field of for‐profit higher education, and therefore is entitled
to be sealed.
    Nelson  grounds  his  counterargument  in  a  single
authority—Baxter—for  the  proposition  that  SBC  has  not
provided enough detail to support its claim that the documents
are protected as trade secrets to overcome the presumption of
openness.  297  F.3d  at  547.  So  we  must  now  decide  whether
SBC has described the documents it wishes to remain under
seal in sufficient detail to pass muster under Baxter. 
    In  Baxter, a motions panel  rejected a joint motion  to seal
commercial documents due to the motion’s perfunctory nature.
297 F.3d at 546. The parties then filed a renewed joint motion
alleging  that  the  parties’  agreement  justified  sealing  the
documents. Id. We rejected it, too, explaining that we would
not seal documents in the appellate record simply because the
parties had agreed to do so among themselves because that
practice deprives the public of material information about the
judicial  process.  Id.  at  547–48.  We  recently  reaffirmed  this
rationale in Goesel, 738 F.3d at 835 (confidentiality agreement
alone was insufficient to grant parties’ motion to seal settle‐
ment agreement). Notwithstanding the pre‐Baxter confusion
surrounding motions to seal, it concludes with clear instruc‐
tions: 
       the court will, in the future deny outright any
       motion under Operating Procedure 10 that does
       not analyze in detail, document by document,
No. 14‐2506                                                       31

       the propriety of secrecy, providing reasons and
       citations. Motions that represent serious efforts
       to apply the governing rules will be entertained
       favorably...[while m]otions that simply assert a
       conclusion  without  the  required
       reasoning...[will] have no prospect of success.
Baxter, 297 F.3d at 548. 
    SBC’s motion concerning the four exhibits associated with
Documents  66  and  67  sets  forth  the  specific  contents  of  the
documents  associated  with  each,  explains  why  those  docu‐
ments entail proprietary trade secrets, and provides justifica‐
tion for why they should remain sealed. Accordingly, SBC has
satisfied its high burden, and we order that those documents
remain sealed. 
    However, we need not decide whether Baxter requires us to
unseal the twenty‐five exhibits connected to Doc. 82 because
these  documents  were  sealed  in  the  district  court  as  the
consequence of a motion for leave to file under seal filed by
Nelson. See Doc. 78.  That  Nelson now seeks  to  unseal  docu‐
ments that the district court sealed on his motion is noteworthy
because “[b]y asking for the very condition the court subse‐
quently imposed, [Nelson] waived any argument against it.”
United States v. Cary, 775 F.3d 919, 927 (7th Cir. 2015) (applying
waiver where defendant sought mental health treatment in the
district court and then contested the imposition of that request
on appeal). 
    SBC’s motion also seeks to return to the district court, or, in
the alternative, to seal, district court docket entries 58, 105, and
106, which consist of confidential settlement reports that the
32                                                          No. 14‐2506

district court required the parties to file so it could monitor the
progress of the parties’ settlement negotiations. Nelson asserts
in his response that he does not oppose SBC’s request. We have
in the past ordered documents returned to the district court in
order  to  prevent  unwarranted  disclosure  of  commercially
sensitive  information.  Baxter,  297  F.3d  at  548.  None  of  the
district court’s orders that are the subject of this appeal makes
mention of, let alone relies on, any of the documents at issue in
SBC’s motion, and “returning documents to the district court
is  appropriate  when  they  are  not  among  the  materials  that
formed the basis of the parties’ dispute and the district court’s
resolution.”  KM  Enters.,  Inc.,  v.  Global  Traffic  Techs.,  Inc.,  725
F.3d 718, 734 (7th Cir. 2013) (citation omitted). Because SBC’s
request is reasonable, narrow, specific, and justified, we will
grant it. The clerk is directed to return the documents compris‐
ing district court docket entries 58, 105, and 106 to the cham‐
bers of Judge Stadtmueller.
                              VI. Conclusion
    The  district  court  did  not  err  by  holding  that  its  subject
matter  jurisdiction  was  limited  to  the  period  of  time  when
Nelson was employed by SBC. Nor did the district court err by
dismissing Nelson’s first amended complaint against CEC for
failure to comply with Fed R. Civ. P. 9(b). Because Nelson did
not  file  his  motion  for  leave  to  file  a  second  amended  com‐
plaint in a diligent manner, the district court did not abuse its
discretion  by  denying  it.  On  the  merits,  FCA  liability  is  not
triggered  by  an  institution’s  failure  to  comply  with  Title  IV
Restrictions  subsequent  to  its  entry  into  a  PPA,  unless  the
relator  proves  that  the  institution’s  application  to  establish
initial  Title  IV  eligibility  was  fraudulent.  Under  the  FCA,
No. 14‐2506                                                         33

evidence that an institution has violated conditions of partici‐
pation  after  good‐faith  entry  into  a  PPA  is  for  agencies,  not
courts,  to  evaluate  and  adjudicate.  For  these  reasons,  the
district  court’s  grant  of  summary  judgment  in  favor  of  the
defendants  is  AFFIRMED.  The  clerk  is  directed  to  keep  the
documents comprised of district court docket entries 58, 105,
and 106 sealed, and to return them to the chambers of Judge
Stadtmueller.